Citation Nr: 1715886	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to a compensable evaluation for residual scar, shell fragment wound, right leg.

3.  Entitlement to service connection for degenerative joint disease, right knee.

4.  Entitlement to service connection for collateral ligament injury, left knee.

5.  Entitlement to service connection for a left leg condition.

6.  Entitlement to service connection for a right hip replacement.

7.  Entitlement to service connection for a low back condition with shortness of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and October 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In addition to the claims listed above, the Veteran initially also appealed the denial of an increased disability rating for posttraumatic stress disorder (PTSD).  However, in a July 2015 statement, he indicated that he was withdrawing the appeal as to that issue.  38 C.F.R. § 20.204 (2016).

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, held at the RO.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are sufficient to bring his combined disability rating to 90 percent, with at least one disability rated 40 percent or higher; taken together, these service-connected disabilities preclude the Veteran from maintaining gainful employment. 

2.  At the Veteran's November 2016 hearing, his representative indicated that if the Veteran met the criteria for TDIU, it would no longer be necessary to pursue an appeal as to the remaining issues.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a TDIU are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).

2.  The criteria for withdrawal of the appeal by the Veteran, with respect to the claims remaining on appeal, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the Board's decision to grant TDIU herein constitutes a complete grant of all benefits sought on appeal as to that issue, no further action is required to comply with the VCAA and the implementing regulations.

Analysis

The Veteran seeks a total disability rating based on individual unemployability.  He asserts he is unable to work due to his service-connected disabilities.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the outset, the Board notes that the Veteran is service connected for PTSD, rated at 70 percent disabling; diabetic nephropathy associated with diabetes mellitus, rated at 30 percent disabling; diabetes mellitus, rated at 20 percent disabling; peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, rated at 20 percent disabling; peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, rated at 20 percent disabling; peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, rated at 20 percent disabling; peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, rated at 20 percent disabling; and residual scar, shell fragment wound, right leg, rated at 0 percent disabling.  Thus, the combined rating for the Veteran's service-connected disabilities is 90 percent disabling, and his PTSD is rated as 40 percent disabling or higher.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability. 

The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

In a June 2015 VA PTSD examination, the Veteran reported experiencing memory problems.  The examiner noted symptoms including a depressed mood; anxiety; memory loss; flattened affect; disturbances of motivation and mood; difficulties in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work; and obsessional rituals which interfered with routine activities.  She did not comment on the effect of the Veteran's PTSD on his ability to work. 

In August 2015, the Veteran underwent an additional VA PTSD examination.  The Veteran reported that he had a 10th grade education and last worked in 2009.  The examiner noted that the Veteran experienced anxiety; suspiciousness; weekly panic attacks; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work; and impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran reported that he experienced problems with irritability and concentration at his 2009 job.  Mental health issues caused him to miss over 2 weeks of work in his last year of employment.  The examiner concluded that the Veteran's PTSD resulted in considerable impairment, but did not render him unable to secure and maintain substantially gainful employment. 

At the November 2016 hearing, the Veteran testified that he had last worked in 2008, driving an armored truck, but due to issues with his legs, he was let go.  The Board notes that the Veteran is service connected for neuropathy of the lower extremities.  In an August 2015 VA nerves examination, the Veteran's lower extremity neuropathy was found to result in severe paresthesias and numbness.  In his application for TDIU, the Veteran indicated that he was prevented from securing or following substantially gainful employment due to the problems with his legs and his reliance on canes in order to walk.  That application also includes an indication that, other than driving an armored truck, the Veteran also worked in construction at some point. 

The Board notes that the Veteran's employment history shows a history of working in unskilled labor.  He worked mainly as an armored car driver, prior to 2009, and also did construction work.  The Board notes that the Veteran did not complete high school and does not have any additional specialized education or skills.  Therefore, the Board finds that sedentary employment, such as working in an office, would not be suitable for the Veteran.

The June and August 2015 VA examination reports show that the Veteran experienced memory loss and difficulty in establishing and maintaining relationships.  Both examiners found that the Veteran had difficulty adapting to stressful circumstances, including work.  Such findings, combined with the Veteran's lay testimony, are persuasive evidence that his PTSD renders him unemployable.  

In addition, the Veteran testified in November 2016 that he was let go from his armored car job due to his inability to walk without crutches, as he would need his hands free in order to do the job.  The Board notes that the Veteran's only other employment of record, construction work, would not be possible for someone who required crutches in order to walk. 

Therefore, the Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16 (a); Gilbert, supra.  

As for his physical disabilities, the Board notes that is ability to perform physical labor is significantly limited due to his lower extremity disabilities.  As concerns his psychological disability, the Board finds that his PTSD significantly limits his ability to have meaningful personal interactions.  In addition, as noted above, the Board finds that the Veteran's education and experience, combined with his disabilities, would make it unlikely that he would be able to obtain any sort of sedentary employment.  

Given the Veteran's various service-connected physical and mental disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and the Veteran is entitled to TDIU. 

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016). 

As noted above, at the November 2016 hearing, the Veteran's representative indicated that, if the Veteran were found eligible for TDIU, it would no longer be necessary to pursue his remaining claims.  In that situation, the Veteran would withdraw from appeal his claims for a compensable evaluation for residual scar, shell fragment wound, right leg, and his claims for service connection for degenerative joint disease, right knee; collateral ligament injury, left knee; a left leg condition; a right hip replacement; and a low back condition with shortness of the right leg.  

Herein, the Board has granted entitlement to a TDIU.  Thus, his remaining claims are withdrawn and no allegations of errors of fact or law remain for appellate consideration with respect to them.  Accordingly, the Board does not have jurisdiction to review such matters, and the appeal must be dismissed.


ORDER

Entitlement to TDIU is granted.

The remaining issues on appeal are dismissed. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


